DETAILED ACTION
Status of Claims
Claims 1 – 15 are pending.
Claims 1 and 8 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The term “StroNVM” appears to be misspelled in paragraph 0031 of applicant’s specification. The term should read as “StorNVM”. Appropriate action is required. 

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
Claim 7 appears to depend on claim 6.
Claim 14 appears to depend on claim 13.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 6,7,13,and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name Mircosoft.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a driver for Non-Volatile Memory Express (NVMe) and, accordingly, the identification/description is indefinite. Similarly, claims 7, 13, and 14 are rejected under the same rationale. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Afriat et al. (US Patent Application Publication No. 2019/0227725 A1, hereafter “Afriat”).
 
As per claim 1, Afriat teaches a power management method adapted for a computer system, wherein the computer system comprises a storage apparatus, the power management method comprising:

obtaining a state transition time of the storage apparatus [0002: device advertises multiple usages states along with different operational parameters], wherein the state transition time is a time the storage apparatus takes to enter a power state [entry latency] and leave the power state [exit latency] [0003:“…Each of the individual power states include parameters such as the entry latency, exit latency, and target power consumption while the state is active. Entry latency, for example, is measured as the time taken from the completion of the command which puts the device into a specific power state until power consumption does not exceed the target. Exit latency is measured as the time from when the device leaves the power state (either due to a host power management directive or due to an I/O command) until the device is operational again and can complete an input/output command successfully without additional latency…”; 0006: the entry and exit latency are taken into account in selecting eligible power states as well as in specifying the idle time required prior to transitioning into this power state ]; and 
changing a transition tolerance time according to the state transition time [storage device may adjust a maximum threshold based on the maximum entry/exit latency threshold, 0038: “…a host driver may have a maximum entry/exit latency threshold, above which a specific power state will not be selected. As such, the device may raise this threshold if frequent power state transitions have accelerated device wear-out, thus extending the device life at the cost of additional power consumption...”], wherein 
in response to an idle timeout, whether the storage apparatus enters the power state is determined according to a comparison result between the transition tolerance time and the state transition time of the power state [0038: device enters power state based on “new” latency threshold set by the storage device].

As per claim 2, Afriat teaches the power management method according to claim 1, wherein changing the transition tolerance time according to the state transition time comprises:
increasing the transition tolerance time such that the transition tolerance time is greater than the state transition time [0038: the device may raise this threshold ].


setting the changed transition tolerance time for a driver of the storage apparatus through a registry command1 [0038: device changes the threshold value in the power states table,0041 ].

As per claim 4, Afriat teaches the power management method according to claim 1, wherein the computer system further comprises a second storage apparatus, and changing the transition tolerance time according to the state transition time comprises:
comparing the state transition time of the storage apparatus with the state transition time of the second storage apparatus; and
changing the transition tolerance according to the greatest state transition time [0023: multiple flash units, 0038: maximum entry/exit latency may be changed].

As per claim 5, Afriat teaches the power management method according to claim 1, wherein the storage apparatus is configured with a second power state and a second state transition time, the second power state has lower power consumption than the power state, and the second state transition time is a time the storage apparatus takes to enter the second power state and leave the second power state, and changing the transition tolerance time according to the state transition time comprises: increasing the transition tolerance time for a 
increasing the transition tolerance time for an alternating current (AC) mode2 of the computer system according to the state transition time [power state transition time values for certain power states may be changed; 0035: the power table is dynamically updated (including parameters), 0046: the device may change entry and/or exit latencies in order to influence the host power policy. ].

As per claim 6, Afriat teaches the power management method according to claim 1, wherein the storage apparatus is based on the Non-Volatile Memory Express (NVMe) specification [0025: the interface may be a NVMe compatible interface]…, and a driver for controlling the storage apparatus is Microsoft Standard NVM Express Driver (StorNVM) [0025: driver complies with NVMe protocol].

As per claims 8-14, it is directed to an apparatus to implement the method of steps set forth in claims 1-7. Afriat et al. teaches the claimed method steps. Therefore, Afriat teaches the system to implement the claims steps.

As per claim 15, Afriat teaches the computer system according to claim 8, wherein the processor is configured to:
in response to the computer system being booted, determine whether to change the
[0035:the host notes new states in the power state table after reset, and changes the threshold values].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaji; Hidenori et al. (US Patent Application Publication No. 2008/0184050) “Apparatus, method and computer program for processing information”
Molaro; Donald Joseph et al.(US Patent Application Publication No. 2008/0168219) “Using Idle Mode Prediction to Improve Storage System Performance”		
Olsen, Claus Michael (Patent Application Publication No. 2003/0196127) “Method and apparatus for managing low power processor states”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        02/13/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Changing table parameters via registry commands is a very well known and conventional method in the art.
        2 Whether the device is powered by AC mains (AC) or battery (DC) are types of power states